Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
 Change of Examiner
Please note that the Examiner for this application has changed.Future correspondence should be directed to Teresa Knight, Art Unit 1632, whosecontact information can be found below. 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method for identifying therapeutic agents for treatment of addiction to a substance of abuse, including providing a test agent, MBLAC1 protein or MBLAC1-expressing cells and Ceftriaxone; and using an assay to determine whether the test agent is capable of disrupting binding between MBLAC1 protein and Cef.  The disruption of the binding between MBAC1 protein and Cef is a correlation between the test agent and its identification as a potential therapeutic agent that is a law of nature. See MPEP 2106.04(b)I.  This judicial exception is not integrated into a practical application because the additional elements present, providing a test agent, Ceftriaxone (Cef)  and the MBLAC1 protein or MBLAC1-expressing cells and using an unspecified assay to determine if the test agent disrupts binding, do not add a meaningful limitation to the law of nature, as they are what is necessary in the most general terms to use the correlation.  This is considered insignificant extra-solution activity. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional steps that integrate the judicial exception.  Identifying the compound as a candidate therapeutic agent for treatment of addiction to a substance of abuse is a mental step which does not provide an additional step that integrates the judicial exception.
 Dependent claims 2-8 are directed to further defining the test agent’s binding capacity; defining the substance of abuse, the MBLAC1 protein or the test agent; however, none of these limitations is substantial enough to integrate the judicial exception, as they again fail to provide the specificity to add meaningful limitation.
Dependent claims 9 and 11 recite the additional limitation that the identified candidate therapeutic agent and a substance of abuse is administered to at least one MBLAC1 knock-out animal and at least one wild-type animal, and the animals are subjected to one of seven types of assays.  This limitation does not integrate the judicial exception into a practical application as it still fails to apply or use the judicial exception in a manner that imposes a meaningful limitation.  Even if these additional steps are performed, the judicial exception (the correlation between disruption of the binding between MBAC1 protein and Cef and a compound’s potential as a addiction treatment agent) is still being monopolized by the claim.  See MPEP 2106.04(d)I.
Dependent claim 10 recites five, generally defined assays, including “an assay that can detect the binding of unlabeled small molecules and proteins.”  This also fail to provide the specificity to add meaningful limitation and integrate the judicial exception into practical application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aquila et al. (US Patent No. 7,294,637) in view of Retzlaff et al. (Neuropsychopharmacology, 2016).
Aquila teaches screening methods to identify compounds that are effective in the treatment of addiction (Abstract, col. 38-39). In particular, screening assays to identify compounds that modulate receptors of interest, including antagonist assays, where cells are incubated having a functional receptor in the presence or absence of compounds and determining the level of binding. These assays can be used to rapidly screen compounds to identify those that modulate a receptor in the cell (col. 38-39).
Aquila does not teach using MBLAC 1 protein or MBLAC1-expressing cells, and Ceftriaxone (Cef), and determining if the test agent is capable of disrupting binding between MBLAC1 protein and Cef. 
Retzlaff teaches that ceftriaxone (Cef) exhibits functional effects in brain disorders, such as ALS, stroke, ischemia and addiction. See Background. They teach that the mechanisms proposed to support Cef’s CNS and behavioral actions involve a reestablishment of homeostatic glutamate signaling through an elevation of astrocytic glutamate transporter mRNA and protein expression. See Background.  In particular, they find evidence of a specific, high-affinity Cef interaction with Mblac1. See Background. Retzlaff teaches that Cef binding to Mblac has high affinity (KD = 2.22mM) and that, “[w]ith our recent development of Mblac1 KO mice, we are positioned to determine how Mblac1 acts in vivo, and to determine the mechanisms supporting the neuroprotective and behavioral actions of chronic Cef treatment. Moreover, these studies establish a path to the development of novel, Mblacl-targeted small molecules that may be useful for brain disorders linked to disrupted CNS glutamate signaling.” See col. 2, “Conclusions”.
It would have been obvious to the skilled artisan to have tried modifying Aquila’s techniques of screening compounds to identify compounds that disrupt the binding between Mblac1 and Cef, as Retzlaff teach that they are involved in disrupted CNS glutamate signaling and these molecules could be used to treat addiction (as taught by Aquila et al.)
With respect to claim 2, one of skill would be able to determine if a test agent is capable of disrupting binding between MBLAC1 protein and Cef with an affinity of Kd = 2µM or less because Retzlaff teaches Cef binding to Mblac is high affinity (KD =2.22µM). Thus, it would be obvious to the skilled artisan to determine agents that bind or disrupt binding with a KD value that has greater binding affinity than Cef binding to Mblacl to identify agents that could be used for treatment.
Regarding claim 4, although Retzlaff teaches using mouse Mblac, it would have been obvious to the skilled artisan to utilize the human MBLAC1 protein to identify agents for treatment in humans. This is also evident from Aquila’s teaching, who used human cell lines in their screening methods (col. 93).
Regarding claim 6, Aquila teaches creating combinatorial libraries of compounds for screening of pharmaceutical, agrochemical or other biological or medically-related activity or material-related qualities and that chemically related compounds can be screened together for a desired property.  This teaching renders obvious having a test agent that is part of a library of test agents. (col. 49, ll. 54-67)
Regarding claim 10, Aquila teaches that a radioligand binding assay to determine the ability of a ligand to bind biological receptors. (col. 36, ll. 20-23)
 
Claims 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aquila et al. (US Patent No. 7,294,637) in view of Retzlaff et al. (Neuropsychopharmacology, 2016) as applied to claims 1, 2, 4, 6, and 10 above, and further in view of Knackstedt et al. (Biological Psychiatry, 2010).
Aquila does not teach that the substance of abuse is selected from the group consisting of: cocaine, amphetamine, morphine, ethanol, methamphetamine, clorazepate, cathinones, bath salts, heroin, nicotine, alcohol, ketamine, and MDMA (claim 3); administering the candidate therapeutic agent and the substance of abuse to at least one MBLAC1 KO animal and to at least one WT MBLAC1 animal and subjecting the animals to at least one test selected from the group consisting of: a locomotor assay, a sensitization assay, a self-administration assay, a reinstatement to drug assay, an analysis of white matter changes, and an analysis of changes in GLTI expression after administration of the candidate therapeutic agent and the substance of abuse (claim 9); wherein the animals are rodents (claim 11).
Knackstedt teaches that cocaine induces the loss of glutamate homeostasis and administration of Cef restored GLT-1 and GLT-1 upregulation is known to inhibit cocaine seeking (Background; Figure 2, p. 83). In particular, Knackstedt teaches training their rats to self-administer cocaine and then undergoing 3 weeks of extinction training. The animals self-administered cocaine for 2 hours/day for 2 weeks followed by extinction training for 3 weeks until lever pressing reached 25% of self-administration levels. During extinction, animals were treated with either ceftriaxone or vehicle for 5 to 12 days and then tested for both cue- and cocaine-primed reinstatement of the drug-seeking response. See pages 81-82, Methods and Materials.
It would have been obvious to the skilled artisan to utilize the method of Aquila and Retzlaff to test for agents that would be useful in the treatment of cocaine addiction.  Knackstedt teaches that Cef inhibits cocaine seeking behavior and can be used to target glutamate homeostasis (p. 83, col. 2, Discussion, §2 and Figure 2C), and Retzlaff also teach that the mechanism of Cef’s action reestablishes homeostatic glutamate signaling (col. 1, Background). It would have been obvious for one of skill in the art to test other beta-lactam agents to see if they restore glutamate homeostasis and treat cocaine addiction, as Cef is a beta-lactam agent and works in this capacity.   
With respect to claims 9, and 11, it would have been obvious to the skilled artisan to utilize the Mblac1 knockout mice, taught by Retzlaff, in methods of self-administration of cocaine to determine the effect of Mblac1 knockout on addiction behavior, such as cocaine addiction. One of skill in the art would be motivated to use the KO mice because, as taught by Retzlaff, “[w]ith our recent development of Mblacl1 KO mice, we are positioned to determine how Mblac1 acts in vivo, and to determine the mechanisms supporting the neuroprotective and behavioral actions of chronic Cef treatment.”
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aquila et al. (US Patent No. 7,294,637) in view of Retzlaff et al. (Neuropsychopharmacology, 2016) as applied to claims 1, 2, 4, 6, and 10 above, and further in view of Pitlik et al., (Bioorganic Med Chem Let, 1997).
Aquila does not teach that at least one test agent is a beta-lactam antibiotic (claim 5); the library consists essentially of beta-lactam structures (claim 7); or the library is an organic molecule library or a peptide library (claim 8).
Pitlik teaches a combinatorial beta-lactam library (see p. 3132, Scheme 3).
It would have been obvious to the skilled artisan to modify the teachings of Aquila and Retzlaff, and screen a library of beta-lactam dipeptides, such as that taught by Pitlik. One of skill in the art would have been motivated to try these peptides because Retzlaff teaches that Cef, a beta-lactam antibiotic, has high affinity binding with Mblacl. It would be obvious to try other beta-lactam structures to identify other agents that could promote or disrupt binding between MBLAC1 and Cef in order to identify therapeutic agents, as Aquila teaches that chemically related compounds can be screened together for a desired property.  (col. 49, ll. 54-67).
Response to Arguments
Applicant's arguments filed Feb. 22, 2022 have been fully considered but they are not persuasive. 	
Applicants assert that the rejection of record does not teach all the limitations of the claims, specifically that identifying a candidate therapeutic agent for treatment of addiction is not taught. 
This is not found persuasive because Retzlaff teaches, “Identification of a specific, high-affinity target for ceftriaxone could significantly impact therapeutic development for multiple brain disorders, ranging from neurodegenerative disorders to addiction.”  (Abstract, emphasis added).  Retzlaff goes on to teach that MBLAC1 is that specific, high-affinity target of ceftriaxone in humans.  (Abstract).  Retzlaff concludes, in the discussion that “Future studies should examine the impact of manipulation of MBLAC1 expression on published in vivo Cef effects, such as reduction of excitotoxic cell death and prevention of psychostimulant reinstatement.”  (pg. 2136, 1st col, 2nd full para.).  Psychostimulant reinstatement is a known addiction assay.  Retzlaff therefore teaches that their findings should be extended to testing in addiction assays.  Retzlaff does not explicitly teach that Cef acts in vivo via MBAC1 to influence addiction-related processes; however, Retzlaff provides a blueprint for future experiments which specifically include addiction assays.  

Applicants assert that Retzlaff et al. does not provide an enabling disclosure for the claim limitations because the teachings of Retzlaff et al. only speculate that the high affinity binding between MBLAC1 and Cef might be useful for brain disorders linked to disrupted CNS glutamate signaling.  Applicants assert that there would not have been a reasonable expectation of success from the prior art references.  
This is not found persuasive because this is exactly the kind of routine speculation that a person of ordinary skill in the art would undertake when identifiying candidate therapeutic agents for brain disorders, including addiction.  Furthermore, Aquila teaches that Aquila teaches that chemically related compounds can be screened together for a desired property.  (col. 49, ll. 54-67), and specifically teaches the antagonist assays, including drug screening assays.  (col. 38, ll. 61-67).  Absent evidence to the contrary, the prior art teaches that applicants claims are exactly the “next steps” that a person of ordinary skill would routinely engage in.  That a therapeutic agent might not be found is not only recognized in the art, it is recognized by applicants’ own claims, as a candidate therapeutic agent is identified.  The person of ordinary skill has the tools at their disposal to investigate this possibility and they routinely do so, using known assays such as antagonist assays, psychostimulant reinstatement assays and other assays.   With respect to a reasonable expectation of success, a person of ordinary skill in the art would have had a reasonable expectation of success at finding potential therapeutic agents (“candidate”) and further testing these agents.  As stated above, these tests are routinely performed based on knowledge (such as that taught by Retzlaff) that a substance modulates an interaction that is thought to be involved in the addiction pathway – for example, glutamate signaling.  
For at least these reasons, applicants’ arguments are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632